DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Reference to specific claims is improper and should be avoided, e.g. reference to claim 2 in paragraph [0017].  
Appropriate correction is required.

Claim Objections
Claim 2-5 and 10 are objected to because of the following informalities:  with respect to claims 2 and 10, the recitation “The cover of Claim 2, where the cover is made from metal” should be deleted; Claims 3 and 4 depend from themselves and claims 5 and 6 depend from claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 1 and 7, the recitation “the end” lacks positive antecedent basis in the claims.  In line 2, it is unclear as to what is meant by “a roughly circular cover”.  Does applicant mean that the circular cover is roughly textured or shaped roughly circular?

Claims 3 and 4 depend from themselves so it is unclear as to which claim they are further limiting.  Claim 5 depends from claim 4 and claim 6 depends from claim 5. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 18 sets forth that the metal is Grade 204 stainless steel.  Claim 11 sets forth the same.  Claim 18 depends indirectly from claim 11 (claim 18 > claim 17 > claim 14 > claim 13 > claim 12 > claim 11).  
Claim 19 sets forth the cover has a bend allowance, and where the bend allowance is between 18 and 21.5.  Claim 12 sets forth the same.  Claim 19 depends indirectly from claim 12 (claim 19 > claim 18 > claim 17 > claim 14 > claim 13 > claim 12). 

Claim 20 sets forth the cover has a K-factor between 0.25 and 0.33.  Claim 13 sets forth the same.  Claim 20 depends indirectly from claim 13 (claim 20 > claim 19 > claim 18 > claim 17 > claim 14 > claim 13). 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blosch (U.S. Patent Application Publication no. US2015/0272103 A1).
With respect to claims 1 and 7-9, Blosch discloses a cover 100 for protecting the end of a fishing reel 10, consisting of: a roughly circular cover with a cover diameter, where the cover diameter is less than a reel end diameter (in figure 7c, for example, surface 132 is an inner diameter which is less than the reel end diameter of the reel), where the cover is removable (while a permanent adhesive is used, the cover may still be removable with the proper tools), and additionally comprising an adhesive 104, where the adhesive removably attaches (while a permanent adhesive is used, the cover may still be removable with the proper tools) the cover to a reel end, where the adhesive is selected from the group consisting of waterproof glue and waterproof epoxy.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al (U.S. Patent Application Publication no. US2007/0246589 A1).
With respect to claim 7, Martin et al disclose a cover 40 for protecting the end of a fishing reel 10, comprising: a roughly circular cover 40 with a cover diameter (cover 40 has a roughly circular shape and has a diameter), where the cover diameter is less than a reel end diameter (diameter of cover 40 is less than, say, the diameter of frame member 24).
With respect to claim 10, Martin et al disclose the cover of Claim 7, where the cover is made from a material, and where the material is selected from the group consisting of vinyl, plastic, and metal (see paragraph [0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 

Martin does not teach the cover is made of metal of Grade 204 stainless steel.  However, one of ordinary skill is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill in the art to make the cover from Grade 204 stainless steel.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 2 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the material is selected from the group consisting of vinyl, plastic, and metal. 
	Claim 11 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including.  Claims 12-17 depend either directly or indirectly from claim 11.
Claims 3-6 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsutsumi discloses a reel rear cover 12. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/